Citation Nr: 0026290	
Decision Date: 09/29/00    Archive Date: 10/04/00

DOCKET NO.  99-18 123	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to an increased (original) evaluation for 
post traumatic stress disorder (PTSD), currently evaluated as 
30 percent disabling.

2.  Entitlement to an increased (compensable) evaluation for 
bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Christopher P. Kissel, Counsel



INTRODUCTION

The appellant served on active duty from June 1967 to January 
1969.

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from rating decisions issued in June 1999 
and July 1999 by the Buffalo, New York, Department of 
Veterans Affairs (VA) Regional Office (RO).  The St. 
Petersburg, Florida-RO presently has jurisdiction over this 
case.


REMAND

The appellant's substantive appeal (Form 9) dated in 
September 1999 indicated that he wanted to testify at a 
hearing before a member of the Board at its headquarters in 
Washington, DC.  He subsequently clarified by letter dated in 
August 2000 that he would like to appear before the Board at 
the RO by videoconference in lieu of personal hearing.  To 
ensure full compliance with due process requirements, the 
case is REMANDED to the RO for the following development:

The RO should schedule the appellant for 
a videoconference hearing before a member 
of the Board regarding the issues on 
appeal.  Pursuant to recent amendments to 
VA's appeals regulations, this hearing is 
to be scheduled in accordance with the 
place of the case on the Board's docket, 
established under Sec. 20.900 of 38 
C.F.R., relative to other cases for which 
hearings are scheduled to be held at the 
RO.  38 C.F.R. §§ 19.75, 20.704 (1999) 
(as amended, 65 Fed. Reg. 14471-14472 
(Mar. 17, 2000)).

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	THOMAS J. DANNAHER
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).

- 2 -


